       Case: 3:19-cv-00451-bbc Document #: 27 Filed: 04/20/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
JEROME WALKER,
                                                                       ORDER
                            Plaintiff,
                                                                      19-cv-451-bbc
              v.

WISCONSIN DEPARTMENT OF CORRECTIONS,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       On February 18, 2020, I denied plaintiff Walker’s motion for court assistance in

recruiting counsel. Dkt. #25. Before the court is plaintiff’s one-paragraph motion for

reconsideration of that order, in which he states that his learning disability prevents him

from filing motions and representing himself at trial. Dkt. #26. However, plaintiff raises

no new arguments in his motion that I have not considered and rejected already. Therefore,

for the reasons explained in my previous order, I will deny the motion without prejudice.

       At the end of his motion, plaintiff states that he does not know what to do with the

papers that defense counsel sent him. I presume that plaintiff may be referring to discovery

requests that defendants have made. As I explained in my previous order, plaintiff should

start by writing a letter to defendants’ counsel, identifying what documents are confusing

to him and explaining what he is confused about. If he is still confused after conferring with

defendant’s counsel, he should contact the court for help.



                                          ORDER

       IT IS ORDERED that plaintiff Jerome Walker’s motion for reconsideration, dkt.

                                              1
      Case: 3:19-cv-00451-bbc Document #: 27 Filed: 04/20/20 Page 2 of 2



#26, is DENIED.

     Entered this 20th day of April, 2020.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       BARBARA B. CRABB
                                       District Judge




                                             2
